        Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JADA NOONE,                               :

                   Plaintiff              :    CIVIL ACTION NO. 3:18-2024

         v.                               :           (MANNION, D.J.)

SCOTT HAWLEY and MICHAEL                  :
ADAMS
                                          :
                   Defendants

                                 MEMORANDUM

        Presently before the court are two motions in limine filed by the plaintiff

Jada Noone to preclude the defendants Trooper Scott Hawley and Trooper

Michael Adams from (1) calling witnesses and using or offering any exhibits

into evidence, (Doc. 32), and (2) introducing evidence of Noone’s association

with the driver of the vehicle in which illegal activity occurred, (Doc. 34). For

the reasons set forth below, the first motion will be DENIED, and the second

motion will be GRANTED in part and DENIED in part.


   I.      BACKGROUND

        As noted in the court’s prior memorandum, authored by the Honorable

A. Richard Caputo, this case arose out of the arrest of Noone by the Wilkes-

Barre Police Department. (Doc. 31). Noone was arrested and charged with

varying counts of possession, conspiracy to possess, and possession with
       Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 2 of 14




intent to distribute a controlled substance resulting from her alleged role in

selling heroin to Trooper Adams on May 23, 2016. The incident was caught

on video, but the woman depicted in the video of the transaction was not

initially apprehended or identified. Trooper Adams, together with Trooper

Hawley, eventually determined that Noone was the woman who sold the

drugs during the controlled buy.

      Noone was arrested and charged but the charges were ultimately

dismissed when it was determined that Noone was misidentified as the

woman involved in the controlled buy. Noone subsequently initiated this

action on October 18, 2019. In it, Noone alleges that the woman in the video

who sold the drugs was clearly not Noone based on salient characteristics,

such as skin color, presence of tattoos, and hair color, which were obvious

at the time of the identification, and that Defendants violated her

constitutional rights by arresting her. (Doc. 10).

      On March 2, 2020, Noone filed the instant motion in limine, (Doc. 32),

to preclude defendants from calling witnesses or entering exhibits into

evidence as a result of Defendants’ purported failure to make their Rule

26(a)(3) disclosures by December 30, 2019, in accordance with the court’s

case management order. (Doc. 22). Noone also filed a motion in limine to




                                      -2-
             Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 3 of 14




prelude evidence or argument about Noone’s association with the driver of

a vehicle in which illegal activity occurred. (Doc. 34). 1

         Defendants filed briefs in opposition. (Doc. 39; Doc. 40). Noone filed

reply briefs. (Doc. 41; Doc. 42). The motions are now ripe for this court’s

review.


   II.         STANDARD

         “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa.

2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

149, 161 (3d Cir.1994). “The Court is vested with broad inherent authority to

manage its cases, which carries with it the discretion and authority to rule on

motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D.Pa. July 27, 2017). Further, “[c]ourts may



         1
             On March 16, 2020, the case was reassigned to the undersigned.
                                         -3-
          Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 4 of 14




exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id. (citation omitted).

          “A trial court considering a motion in limine may reserve judgment until

trial in order to place the motion in the appropriate factual context.” United

States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa. 2017) (citation

omitted). “Further, a trial court’s ruling on a motion in limine is ‘subject to

change when the case unfolds, particularly if actual testimony differs from

what was contained in the movant’s proffer.’” Id. (citing Luce v. United States,

469 U.S. 38, 41 (1984)).


   III.     DISCUSSION

          Pursuant to the court’s October 15, 2019 case management order, the

parties were to make the necessary disclosures under Rule 26(a)(3) of the

Federal Rules of Civil Procedure by December 30, 2019. (Doc. 22). In her

first motion, Noone contends that she filed her disclosures on December 30,

2019, but despite being served with Noone’s disclosures, Defendants

“simply ignored their obligation to timely serve disclosures.” (Doc. 33, at 2).

Noone states she was prejudiced by this failure because her trial preparation

“cannot occur in the time the Court allocated,” and “plaintiff’s counsel is

prejudiced in that they are the only ones who view their obligation to follow



                                        -4-
       Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 5 of 14




the Court’s orders, and put aside other obligations in order to do so.” (Doc.

33, at 2).

      In response, Defendants state plainly that the failure to follow the case

management order was an oversight and by no means intentional or

disrespectful. Defendants, however, point out that virtually all the evidence

listed in Noone’s disclosures were items provided by the Defendants and,

because Defendants have no intention to introduce anything that was not

provided in discovery, there is no prejudice to Noone.

      The court agrees with Defendants and declines to impose the

draconian measure of prohibiting Defendants from presenting any evidence

or introducing any exhibits into evidence. In determining whether to exclude

some or all of a witness's testimony due to the failure of a party to comply

with pre-trial requirements, a Court should assess the following factors:

             (1) the prejudice or surprise in fact of the party
             against whom the excluded witnesses would have
             testified, (2) the ability of that party to cure the
             prejudice, (3) the extent to which waiver of the rule
             against calling unlisted witnesses would disrupt the
             orderly and efficient trial of the case or other cases in
             the court, and (4) bad faith or willfulness in failing to
             comply with the district court’s order.

Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997)

(quoting Meyers v. Pennypack Woods Home Ownership Ass'n, 559 F.2d

894, 904-05 (3d Cir. 1977)). See also, DeMarines v. KLM Royal Dutch

                                       -5-
       Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 6 of 14




Airlines, 580 F.2d 1193, 1201-02 (3d Cir. 1978). Additionally, the court must

take into consideration the significance of the practical importance of the

excluded evidence. DeMarines, 580 F.2d at 1202.

      The Third Circuit has cautioned that “the exclusion of critical evidence

is an ‘extreme’ sanction, not normally to be imposed absent a showing of

willful deception or ‘flagrant disregard’ of a court order by the proponent of

the evidence.” Meyers, 559 F.2d at 905 (citing Dudley v. S. Jersey Metal,

Inc., 555 F.2d 96, 99 (3d Cir. 1977)). In other words, the “exclusion of

evidence is a drastic sanction which must pass the strict Meyers test to be

upheld.” DeMarines, 580 F.2d at 1202 (internal citation omitted). The Third

Circuit has thus reversed the exclusion of expert testimony by district courts

where there is only a “slight deviation from pre-trial notice requirements, and

admitting the witness [is] likely to cause only slight prejudice” to an opposing

party who was already aware of the “basic substance of the witness'

testimony.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 792 (3d Cir. 1994)

(citing DeMarines, 580 F.2d at 1202).

      The exclusion of all of Defendants’ evidence and witnesses is the most

extreme of sanctions that is in no way appropriate here and Noone’s

contention that it is warranted strains credulity. As Defendants observe,

Noone has not demonstrated any prejudice save for being delayed in trial


                                     -6-
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 7 of 14




preparation and being the only party who takes seriously the obligation to

abide by court orders.

     Noone’s argument that her counsels’ trial preparation was disrupted is

dubious given that no trial date has been set and, in light of the pandemic,

jury trials have been suspended for the better part of one year. Standing

Order 2021-03. Further casting doubt on Noone’s allegations of prejudice

are Defendants’ representations that they have been deposed and discovery

materials provided, that the vast majority of the items Noone listed as items

she intends to introduce were provided to her by Defendants, (Doc. 27-1),

and Defendants’ representation that no surprise witnesses will be called.

Thus, any prejudice to Noone is, at best, “extremely minimal.” In re Paoli, 35

F.3d at 792.

      Although Defendants’ failure to provide timely disclosures may have

been careless, there is no evidence of willfulness or bad faith, or that

Defendants were demonstrating repeated or flagrant disregard of court

orders. Thus, as should be patently obvious, Defendants’ omission here is

definitively not of the type that merits the extreme sanction of exclusion of

evidence—let alone all evidence and all witnesses. In re Paoli, 35 F.3d at

792 (noting a “slight deviation from pre-trial notice requirements” where the

opposing party was already aware of the “basic substance” of the proposed


                                    -7-
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 8 of 14




witness’s testimony” did not warrant exclusion). In the future, Noone would

be better served by attempting to amicably resolve such oversights by

opposing counsel rather than wasting limited judicial resources with frivolous

motions. As Defendants point out, a simple email to opposing counsel would

have sufficed. Accordingly, Defendants’ first motion in limine, (Doc. 32), is

DENIED.

      In her second motion in limine, Noone seeks to preclude Defendants

from presenting evidence of her association with the driver of the vehicle in

which the illegal activity occurred. Noone contends that Defendants chose to

arrest her because she knew and had a relationship with that individual, Ake

Miller. Noone is “concerned that [D]efendants will attempt to minimize their

illegal conduct or the damages Ms. Noone suffered because of her

association with a person who committed a crime.” (Doc. 35, at 2). Noone

argues that such evidence has no relative or probable value and, if it did, the

probative value is outweighed by the danger of unfair prejudice to her.

      In response, Defendants observe that Noone was living and dating

Miller, who was the father of two of her children and the drug dealer involved

in the controlled buy. Defendants also note that Miller told Trooper Adams

that “his girl” was going to deliver the heroin. (Doc. 40-1, at 3). Defendants

argue that this evidence is relevant for two reasons. First, they argue, to the


                                     -8-
       Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 9 of 14




extent Noone desires to exclude such evidence because of its potential to

cause reputational harm to her, any harm is minimized by the fact that Noone

continued her association with Miller and had her second child with him after

he was released from prison.

      Secondly, Defendants argue that, although they were not aware of it at

the time, it was later determined that Noone lent her car to Miller to aid in the

drug transaction. Curiously, Defendants argue “although Defendants had not

discovered it at the time, there would have been probable cause for the arrest

on conspiracy until the facts were determined as to how Ake Miller came into

possession of her car during a drug transaction.” (Doc. 40, at 5). Thus, it

appears Defendants seek to introduce evidence that Noone was the owner

of the vehicle.

      Defendants are fundamentally incorrect about the admissibility of the

car ownership evidence with respect to the probable cause analysis.

Additionally, while the court ultimately agrees with Defendants that Noone’s

relationship with Miller is admissible evidence, it is not for the reasons

Defendants advance.

      As to the relationship evidence, Noone has not argued that she desires

to have it excluded because it may damage her reputation in her community

or with the public. Instead, she contends that her association may prejudice


                                      -9-
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 10 of 14




the jury—that is, that the jury may “hold against her that she lived with Mr.

Miller” and that it may cause jury members not to find in her favor where they

otherwise would. (Doc. 41, at 3).

      Nevertheless, critical to the determination of whether Defendants can

be held liable for Noone’s claims of unlawful search and seizure, malicious

prosecution, and false arrest/false imprisonment is the question of whether

Defendants had probable cause to arrest Noone. See Lawson v. City of

Coatesville, 42 F.Supp.3d 664, 673 (E.D.Pa. 2014) (observing that the

threshold question for a plaintiff’s fourth amendment unlawful search and

seizure, false arrest, false imprisonment, and malicious prosecution claims

was whether the officers had probable cause); see also Cost v. Borough of

Dickson City, No. 18-1494, 2020 WL 6083272, at *4 (M.D.Pa. 2020).

      “Probable cause to arrest exists when the facts and circumstances

within the arresting officer’s knowledge are sufficient in themselves to

warrant a reasonable person to believe that an offense has been or is being

committed by the person to be arrested.” Merkle v. Upper Dublin Sch. Dist.,

211 F.3d 782, 788 (3d Cir. 2000) (internal quotation marks omitted). See also

Lawson, 42 F.Supp.3d at 673 (“An arrest was made with probable cause if

‘at the moment the arrest was made . . . the facts and circumstances within

[the officers’] knowledge . . . were sufficient to warrant a prudent man in


                                    - 10 -
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 11 of 14




believing that [the suspect] had committed or was committing an offense.’”

(internal quotation marks omitted)). “In conducting an inquiry into whether

probable cause to arrest existed, a court should consider the totality of the

circumstances presented, and ‘must assess the knowledge and information

which the officers possessed at the time of arrest, coupled with the factual

occurrences immediately precipitating the arrest.’” Price v. Zirpoli, No. 11-cv-

1330, 2016 WL 3876442, at *5 (M.D.Pa. Jan. 20, 2016) (citing United States

v. Stubbs, 281 F.3d 109, 122 (3d Cir. 2002)).

      Therefore, the question here is what evidence was available to the

officers as of May 25, 2017—the date that charges were filed against Noone.

Then, based on that evidence, the factfinder can determine whether it was

sufficient to warrant a prudent man in believing that Noone had committed

or was committing the offenses.

      The facts that Miller said his “girl” would affect the drug transaction and

that Noone was Miller’s girlfriend and living with him were known to the

Defendants at the time of her arrest. Because these facts—like the facts

regarding Noone’s immutable characteristics (in comparison to the female

depicted in the video)—have a tendency to make it more or less likely that

Noone was the female involved in the drug transaction, they are relevant to

the issue of whether there was probable cause for Noone’s arrest.


                                     - 11 -
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 12 of 14




      Although Noone contends the relationship evidence is prejudicial to

her, the probative value of this evidence is not substantially outweighed by

the danger of unfair prejudice, confusion of the issues, or misleading the jury

under Federal Rule of Evidence 403. This is because they bear directly on

the critical issue of probable cause. As noted, the existence of probable

cause for each of the charges against Noone would be fatal to her claims.

See Cost, 2020 WL 6083272, at *4 (noting the existence of probable cause

preludes claims under §1983 for unlawful search and seizure, false

arrest/false imprisonment, and malicious prosecution); see also Lawson v.,

42 F.Supp.3d at 673. Moreover, Noone herself appears to base her theory

of the case on her relationship with Miller: “Even though Ms. Noone was not

present for any criminal activity, because Ms. Noone knew and had a

relationship with the male in the car, [D]efendants chose to arrest her and

charge her with the crime that occurred in the car, even though she was

clearly not involved.” (Doc. 35, at 2) (emphasis added).

      Therefore, Noone’s motion is DENIED in part and Defendants will be

permitted to introduce into evidence the facts and circumstances regarding

Noone’s connections to Miller and the sale of drugs that Defendants were

aware of at the time charges were brought against Noone.




                                    - 12 -
      Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 13 of 14




      By the same token, however, the evidence that Noone owned the

vehicle involved in the drug transaction is inadmissible. Both parties concede

that Defendants were not aware that Noone owned the vehicle involved in

the controlled buy until after her arrest. Thus, that fact played no role in

Defendants’ decision to arrest Noone and, as such, it is irrelevant to the

probable cause analysis.

      Defendants’ theory that such evidence should be admissible because,

had they known it at the time, it would have provided probable cause is

fundamentally incorrect, as the law is clear and consistent that the relevant

inquiry is what the officers knew at the time of arrest. Defendants’ other

theories for the admissibility of this evidence are similarly unavailing since

neither Price nor the independent source rule, even if applied in the civil

context, can be construed to mean that after-acquired evidence should be

considered in the probable cause analysis. 2

      Accordingly, Noone’s motion in limine, (Doc. 34), is GRANTED in part

and Defendants will not be permitted to introduce evidence that Noone was

the owner of the vehicle involved in the drug transaction in order to support

their position that probable cause existed for Noone’s arrest.


      2
        This ruling does not, however, foreclose the possibility that such
evidence may be admissible under one of the other rules of evidence. Should
the issue arise, the court will make a ruling at the that time.
                                    - 13 -
          Case 3:18-cv-02024-MEM Document 45 Filed 03/01/21 Page 14 of 14




    IV.      CONCLUSION

          In conclusion, Noone’s motion in limine to prelude Defendants from

calling witnesses and using or offering exhibits into evidence, (Doc. 32), is

DENIED. Noone’s motion in limine to preclude evidence of Noone’s

association with Miller, (Doc. 34), is GRANTED in part and DENIED in part

as set forth in the preceding discussion.

          An appropriate order will issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: March 1, 2021
18-2024-01




                                        - 14 -
